
	

114 HR 3523 IH: Honoring Our Fallen TSA Officers Act
U.S. House of Representatives
2015-09-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3523
		IN THE HOUSE OF REPRESENTATIVES
		
			September 16, 2015
			Ms. Brownley of California (for herself, Ms. Edwards, Mrs. Napolitano, Ms. Titus, Mrs. Beatty, Mr. Richmond, Ms. Bordallo, Mr. Pascrell, Mr. Cartwright, Mrs. Bustos, Ms. Norton, Mr. Vargas, Ms. Eshoo, Mr. Meeks, Mr. Thompson of California, Ms. Jackson Lee, Mr. Van Hollen, Mr. Thompson of Mississippi, Mr. Johnson of Georgia, Mr. Hinojosa, Mr. Tonko, Ms. Maxine Waters of California, Mr. Lipinski, Mr. Honda, Mr. McGovern, Mr. Kilmer, Mr. Higgins, Mr. Capuano, Ms. Clark of Massachusetts, Ms. Kuster, Mr. McNerney, Mrs. Kirkpatrick, Ms. Roybal-Allard, Ms. Hahn, and Mr. Keating) introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To amend the Omnibus Crime Control and Safe Streets Act of 1968 to provide for the eligibility of
			 Transportation Security Administration employees to receive public safety
			 officers’ death benefits, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Honoring Our Fallen TSA Officers Act. 2.Transportation Security Administration employees eligible to receive public safety officers’ death benefitsSection 1204(9) of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796b(9)) is amended—
 (1)in subparagraph (C), by striking or at the end; (2)in subparagraph (D), by striking the period at the end and inserting ; or; and
 (3)by inserting after subparagraph (D) the following:  (E)an employee of the Transportation Security Administration who is performing official duties of the Administration, if those official duties are related to protecting the Nation's transportation systems to ensure freedom of movement for people and commerce..
 3.Effective dateThis Act and the amendments made by this Act shall take effect as if they had been enacted on October 31, 2013.
		
